Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 11, 2016

                                    No. 04-12-00108-CV

               IN THE INTEREST OF M.G.N. and A.C.N., Minor Children,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-17947
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

       The court has considered the appellant’s motion for en banc reconsideration on remand,
and the motion is DENIED.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court